Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                         CASE NO.: 0:17-cv-60533-MARTINEZ-OTAZO-REYES

   RODNEY SCOTT PATTERSON,
       Plaintiff,

   vs.

   AMERICAN AIRLINES, INC., a Delaware
   Corporation,

            Defendant.
                                                       /


                   AMERICAN AIRLINES, INC.’S MOTION TO STRIKE
         AND RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS

            More than three months ago, this Court granted Defendant American Airlines, Inc.’s

   (“American”) motion for summary judgment on all of Plaintiff’s claims. This Court’s order

   granting that motion ended these proceedings—except for American’s pending motion for

   sanctions, which it filed several months earlier in February 2019. Since this Court granted

   American’s summary judgment motion, however, Plaintiff has filed more than a dozen supposed

   “pro se” motions and papers. But Plaintiff is currently represented by counsel. Thus, all of his

   filings violate the Local Rules prohibiting represented parties from filing pro se motions. His

   filings are also all untimely. Plaintiff’s Motion for Sanctions, ECF No. 211—a motion his counsel

   expressly admonished him not to file—is the most recent example. In that motion, Plaintiff raises

   irrelevant discovery issues that the parties fully addressed more than a year ago.

            For these reasons, and as detailed below, Plaintiff’s motion is improper and frivolous and

   should be stricken or summarily denied. American also respectfully requests that this Court
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 2 of 10



   prohibit Plaintiff from continuing his abusive practice of making meritless pro se filings in blatant

   violation of the applicable rules.

                                        FACTUAL BACKGROUND

          Plaintiff filed his complaint in this case in March 2017. Discovery closed more than a year

   ago in June 2018.1 During discovery, Plaintiff deposed American’s corporate representative

   regarding an investigation performed by American’s corporate security team. In that deposition,

   American’s corporate representative testified that there was a request made to investigate

   allegations regarding Plaintiff taking guns into South America and that the investigator, Rick

   Garcia, determined that the allegations were unfounded. AA Dep. at 14:4–16:21, June 6, 2018,

   ECF No. 57-25. American’s corporate representative further testified that Mr. Garcia had since

   passed away and thus American did not have records of the details of that investigation. Id. at

   18:14–19:8.

          Following that and the numerous other depositions taken in this matter, the parties filed

   cross-motions for summary judgment, which were fully briefed approximately one year ago. This

   Court held oral argument on those summary judgment motions more than four months ago, and

   more than three months ago, this Court entered a detailed, 18-page order granting American’s

   motion for summary judgment on all of Plaintiff’s claims. This Court concluded that, “[o]n this

   record, there is nothing to support the claim that the investigation, referral, exam, scheduling, or

   exam results were motivated by anti-military animus.” See Order on Mots. for Summ. J. at 15,

   ECF No. 169. In light of that order, the Court denied as moot all pending motions—except



   1The Court briefly extended the time for follow-up depositions limited to issues regarding Dr.
   Bercaw’s evaluation and report, which Plaintiff improperly attempted to hide during discovery.
   See ECF No. 108.

                                                    2
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 3 of 10



   American’s motion for sanctions against Plaintiff and his lawyers, which had been pending since

   February 11, 2019. See ECF Nos. 154, 170 & 171.2

          Shortly after the Court entered summary judgment (and before Plaintiff responded to

   American’s motion for sanctions), Plaintiff’s attorneys filed motions seeking to withdraw. ECF

   Nos. 174 & 175. The Court denied those motions finding that there was “a high risk of prejudice

   to both Defendant and Plaintiff given the pending motion for sanctions . . . and the close proximity

   of disposition of said motion.” ECF No. 178.

          Thus, Plaintiff has always been, and continues to be, represented in this case by at least

   three attorneys of record. Id. Despite the fact that Plaintiff remains (and has at all relevant times

   been) represented by multiple attorneys, Plaintiff has impermissibly filed more than a dozen “pro

   se” motions or other papers since April, 2019:

              •   A motion (and amended motion) seeking to alter or amend the judgment and a reply

                  in support of these motions, ECF Nos. 182, 185, & 190;

              •   His own notice of appearance, ECF No. 183;

              •   A motion seeking exemption from fees and court costs, ECF Nos. 187 & 188;

              •   A response in opposition to American’s motion for sanctions; ECF No. 194;

              •   A response to one of his attorney’s renewed motions to withdraw; ECF No. 199;




   2One of the motions mooted by the summary judgment was Plaintiff’s Motion in Limine
   Regarding Testimony that Corporate Security Only Investigated Gun Running Allegations, ECF
   No. 100; see also ECF No. 113 (American Airlines, Inc.’s Omnibus Opposition to Plaintiff’s
   Motions in Limine).

                                                    3
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 4 of 10



               •   A motion seeking recusal of the magistrate judge that appears to be based on

                   nothing more than Plaintiff’s disagreement with the magistrate judge’s rulings,

                   ECF No. 205;

               •   Three requests for judicial notice of cases involving bar proceedings or sanctions

                   being imposed against his attorneys; ECF Nos. 207, 208, & 209;

               •   A notice of supplemental authority (including improper argument), ECF No. 210;

                   and

               •   Plaintiff’s current motion for sanctions based on alleged discovery deficiencies.

   Plaintiff should be prohibited from continuing his improper and frivolous motion practice.

                                               ARGUMENT

           Plaintiff’s motion for sanctions is improper, untimely, and frivolous. It should be stricken

   or summarily denied and the Court should direct the Clerk not to accept further pro se filings from

   Plaintiff in this case.

   A.      Plaintiff Is Represented By Counsel, and Thus He May Not File Materials Pro Se.

           Plaintiff’s motion for sanctions should be stricken because a represented party may not file

   motions on his own behalf. The Local Rules explicitly provide that, “[w]henever a party has

   appeared by attorney, the party cannot thereafter appear or act on the party’s own behalf in the

   action or proceeding, or take any steps therein . . . .” S.D. Fla. Local R. 11.1(d)(4). Among other

   things, this rule protects against represented parties filing frivolous motions. See id.; see also Fed.

   R. Civ. P. 11 (requiring attorneys to sign filings certifying that the attorney has made a reasonable

   inquiry and that the filing is not legally or factually frivolous).




                                                      4
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 5 of 10



          Multiple attorneys currently represent Plaintiff in this case.3 Accordingly, the Local Rules

   prohibit Plaintiff from filing a “pro se” motion. S.D. Fla. Local R. 11.1(d)(4). By filing the motion

   on his own behalf, Plaintiff has violated the applicable rules and on that basis alone the motion

   should be rejected. See United States v. Dale, 618 F. App’x 494, 497–98 (11th Cir. 2015)

   (affirming denial of litigant’s pro se motion for new trial where litigant was represented by counsel

   who refused to file the motion on litigant’s behalf). These types of impermissible filings by

   Plaintiff have needlessly multiplied the proceedings in this case and have caused American to incur

   substantial unnecessary expense. Plaintiff’s tactics are particularly specious in light of his other

   misconduct that has permeated this entire case and is the subject of American’s motion for

   sanctions against Plaintiff and his attorneys. See ECF No. 154. Accordingly, Plaintiff’s motion

   should be stricken and Plaintiff should not be permitted to continue forcing American to incur time

   and expense in responding to such frivolous motions, nor should the Court have to waste its

   resources.4




   3 As noted above, although Plaintiff’s attorneys in this case requested leave to withdraw, the Court
   has issued an order denying that request. See ECF No. 178. In addition, separate counsel is
   representing Plaintiff in his appeal to the Eleventh Circuit of this Court’s summary judgment
   decision. See Patterson v. American Airlines, Inc., No. 19-11686 (11th Cir.) (Filed Apr. 30, 2019)
   (Adam Augustine Carter of The Employment Law Group, PC identified as counsel for Plaintiff–
   Appellant Patterson). The fact that Plaintiff is currently pursuing an appeal to the Eleventh Circuit
   further exemplifies just how untimely Plaintiff’s sanctions motion for an alleged discovery
   violation is.
   4 Plaintiff’s Motion for Judicial Disqualification and/or Recusal, and Motion for State of These
   Proceedings Pending Resolution of Disqualification/Recusal, ECF No. 205, suffers the same
   procedural defects as his motion for sanctions and should be stricken or summarily denied for the
   same reasons.

                                                    5
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 6 of 10



   B.      Plaintiff’s Motion Should Also Be Stricken or Denied as Untimely.

           Plaintiff’s motion should also be stricken or summarily denied because it is untimely. This

   Court’s Local Rules specify that “disputes related to discovery shall be presented to the Court . . .

   within (30) days” from the time the dispute arose or the relief requested may be deemed waived.

   S.D. Fla. Local R. 26.1(g)(1). On its face, Plaintiff’s motion relates to disputes that would have

   arisen during discovery, which closed a year ago. See ECF Nos. 49 & 108. In fact, Plaintiff was

   present by telephone at the deposition of American’s corporate representative in June 2018 when

   the same issues regarding the corporate security report that forms the basis for his motion were

   addressed. See ECF No. 57-25 at 2.

           Further, Plaintiff undeniably was aware of his own arguments for several months (however

   baseless those arguments may be) but did not act. Specifically, on April 29, 2019, Plaintiff sent

   an email stating that if American did not produce the Corporate Security Report (which

   American’s corporate representative already testified American does not have), Plaintiff intended

   to file a motion seeking sanctions under Federal Rule of Civil Procedure 37 and asking for

   American’s position on that motion (as well as a motion to recuse Magistrate Judge Otazo-Reyes).

   See Exhibit 1. That same day, American advised Plaintiff of its position that both motions would

   be frivolous. Id.5 Plaintiff then waited until July 9, 2019 to file his present motion—well beyond

   the 30-day limitations period set forth by this Court’s Local Rules. See S.D. Local R. 26.1(g)(1).




   5 Plaintiff’s lead attorney, Mr. Amlong, agreed with American’s assessment, stating to Plaintiff by
   email: “I think that you should not be filing either of those motions. If I were your counsel, which
   I still am until the court allows us out, I would not file either of them.” Ex. 1. The fact that Plaintiff
   filed both motions anyhow, on a “pro se” basis, underscores the important role that Local Rule
   11.1(d)(4) serves in protecting against frivolous filings.

                                                       6
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 7 of 10



   Plaintiff’s motion is therefore time barred and should be summarily rejected for this reason as

   well.6

   C.       Plaintiff’s Motion Has No Legal or Factual Basis.

            “[T]he Court cannot compel production of documents that do not exist.” Vital Pharm., Inc.

   v. Am. Body Bldg. Prod., LLC, 2006 WL 8432462, at *2 (S.D. Fla. Nov. 2, 2006). American has

   already fully explained in the deposition of its corporate representative that it does not have

   specific records of the corporate security investigation and that the investigator passed away. See

   ECF No. 57-25 at 14:4–19:8. Indeed, the Court adopted this factual finding in its summary

   judgment order, stating, “[t]here are no records of the Corporate Security investigation.” ECF No.

   169 at 3. The Court’s summary judgment order addressed the corporate security investigation in

   detail, noting that, while American and Plaintiff disagree regarding the scope of the corporate

   security investigation (as reflected in the parties’ prior motion in limine briefs regarding that

   investigation, ECF Nos. 100, 113, 126), the allegations that corporate security did investigate

   regarding Plaintiff were found to be “unsubstantiated”—a fact that American did not dispute. ECF

   No. 169 at 3. Plaintiff’s assertion that a non-existent corporate security “report” is necessary to

   support this fact (or is, in any manner, material to this case) fails on its face.




   6 Plaintiff’s attempts to act “pro se” even though multiple attorneys represent him in no way
   excuses his violation of the rules. See, e.g., Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)
   (explaining that pro se litigants are nonetheless “subject to the relevant law and rules of court” and
   that “no one should be permitted to misuse courts with impunity”); see also McNeil v. United
   States, 508 U.S. 106, 113 (1993) (noting that the courts have “never suggested that procedural
   rules in ordinary civil litigation should be interpreted so as to excuse mistakes by those who
   proceed without counsel”).

                                                       7
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 8 of 10



          Accordingly, even assuming for the sake of argument that Plaintiff’s motion was both

   proper and timely, there is absolutely no basis for the imposition of sanctions against American

   under Rule 37—or any other rule.

                                            CONCLUSION

          Plaintiff’s pattern and practice of filing frivolous materials in this case in blatant violation

   of the rules must come to an end. He cannot stand behind his purported role as a “pro se” litigant

   (which he is not) in an attempt to avoid the consequences of his actions. “[O]ne acting pro se has

   no license to harass others, clog the judicial machinery with meritless litigation, and abuse already

   overloaded court dockets.” Patterson v. Aiken, 841 F.2d 386, 387 (11th Cir. 1988) (quoting

   Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986)). American should not be

   required to continue enduring the expense of responding to Plaintiff’s improper filings. They

   should be stricken or summarily denied, and American respectfully requests that this Court further

   direct the Clerk of Court to not accept any further filings by Mr. Patterson unless signed by an

   attorney of record in this case.

                                                              Respectfully submitted,
                                                              By: /s/ Michael A. Holt

                                                              Michael A. Holt
                                                              mholt@fisherphillips.com
                                                              Florida Bar No.: 91156
                                                              FISHER & PHILLIPS LLP
                                                              450 East Las Olas Boulevard
                                                              Suite 800
                                                              Fort Lauderdale, Florida 33301
                                                              Telephone: (954) 847-4709

                                                              Mark W. Robertson (Pro Hac Vice)
                                                              mrobertson@omm.com
                                                              O’MELVENY & MYERS LLP
                                                              Time Square Tower, 7 Times Square
                                                              New York, New York 10036
                                                              Telephone: (212) 326-2000
                                                     8
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 9 of 10




                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300

                                               Attorneys for American Airlines, Inc.




                                        9
Case 0:17-cv-60533-JEM Document 212 Entered on FLSD Docket 07/23/2019 Page 10 of 10



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 29th day of July, 2019, the foregoing document was

   filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was served

   on the counsel or parties of record listed below.

                                                            By: /s/ Michael A. Holt
                                                                    MICHAEL A. HOLT


                                            SERVICE LIST

   William R. Amlong, Esq.                             Michael A. Holt, Esq.
   WRAmlong@TheAmlongFirm.com                          mholt@fisherphillips.com
   Karen Coolman Amlong, Esq.                          FISHER & PHILLIPS LLP
   KAmlong@TheAmlongFirm.com                           450 East Las Olas Boulevard
   AMLONG & AMLONG, P.A.                               Fort Lauderdale, Florida 33301
   500 Northeast Fourth Street                         Telephone: (954) 847-4709
   Fort Lauderdale, FL 33301                           Facsimile: (954) 525-8739
   Telephone: (954) 462-1983
   Facsimile: (954) 523-3192                           Mark W. Robertson, Esq.
                                                       mrobertson@omm.com
   Noel C. Pace, Esq.                                  (Pro Hac Vice)
   (Pro Hac Vice)                                      O’MELVENY & MYERS LLP
   noel.c.pace.esq@gmail.com                           Times Square Tower 7 Times Square
   206 N.W. 91 Street                                  New York, New York 10036
   El Portal, Florida 33150                            Telephone: (212) 326-2000
   Telephone: (305) 710-3713                           Facsimile: (212) 326-2061

   (Service via CM/ECF)                                Tristan Morales, Esq.
                                                       tmorales@omm.com
   Counsel for Plaintiff                               (Pro Hac Vice)
                                                       O’MELVENY & MYERS LLP
                                                       1625 Eye Street, Northwest
                                                       Washington, DC 20006
                                                       Telephone: (202) 383-5300
                                                       Facsimile: (202) 383-5414

                                                       (Service via CM/ECF)

                                                       Counsel for American Airlines, Inc.


                                                       10
